United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 18-5032                                                 September Term, 2017
                                                                     1:17-cv-02069-TSC
                                                       Filed On: May 7, 2018
John Doe,

              Appellee

       v.

James Mattis, in his official capacity as
Secretary of Defense,

              Appellant


_________________________

Consolidated with 18-5110


       BEFORE:       Henderson, Srinivasan, and Wilkins, Circuit Judges




         UNDER SEAL OPINION
       NOT AVAILABLE TO PUBLIC